DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 and 13-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to identifying an application identifier (APP ID).
The closest prior of records fails to teach the allowable features of claims 1, 3-11 and 13-19.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 11, the claimed limitations “determining, by the packet flow description function network element, a correspondence between a first APP ID and a first packet flow description (PFD) that matches the signature parameter, as an APP ID corresponding to the first service data flow; and
responsive to determining the correspondence between the first APP ID and the first PFD, sending, by the packet flow description function network element, a query response,
wherein the query response comprises the first APP ID,
wherein determining the correspondence between the first APP ID and the first PFD that matches the signature parameter, as the APP ID corresponding to the first service data flow comprises:
matching, by the packet flow description function network element, the signature parameter with at least one PFD, to determine that the first PFD matches the signature parameter; and
determining, by the packet flow description function network element based on the first PFD and the correspondence between the first PFD and first APP ID, the first APP ID as the APP ID corresponding to the first service data flow” and as for independent claim 18, the claimed limitations “determine a correspondence between a first APP ID and a first packet flow description (PFD) that matches the signature parameter, as an APP ID corresponding to the first service data flow; and
responsive to determining the correspondence between the first APP ID and the first PFD, send a query response, wherein the query response comprises the first APP ID,
wherein the instructions further cause the packet flow description function network element to:
determine that a correspondence between the signature parameter and an APP ID does not exist before matching the signature parameter with the at least one PFD” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 05/09/2022